DETAILED ACTION
The following Notice of Allowability is in reply to the After Final Response filed 8/29/2022 (“Aug. Resp.”). In the Aug. Resp., claims 1-30 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Response to Arguments and Amendments
All previously presented objections and claim rejections are withdrawn in light of the amendments and corresponding arguments submitted in the Aug. Resp.

Allowable Subject Matter
Claims 1-30 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record, either alone or when combined, teaches or suggests all of the limitations recited in at least independent claims 1, 26, 29, and 30.
Claim 1 is directed to a “method or wireless communications by a user equipment (UE),” claim 26 is directed to an “apparatus for wireless communications by a user equipment (UE), comprising: a processor; memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to” carry out functions virtually identical to the steps in the method of claim 1, claim 29 is directed to an “apparatus for wireless communications by a user equipment (UE), comprising” means carrying out various functions that are virtually identical to the steps in the method of claim 1, and claim 30 is directed to a “non-transitory computer-readable medium storing code for wireless communications by a user equipment (UE), the code comprising instructions executable by a processor to” carry out functions virtually identical to the steps in the method of claim 1. Thus, claim 1 is a representative claim.
As presented in the Final Office Action mailed 6/29/2022, Ahn (U.S. 2019/0239171) teaches a UE that identifies a trigger for transmitting a power headroom report (PHR), receives first downlink control information (DCI) indicating first uplink resources for a first cell, determines whether or not second DCI is received for second uplink resources of a second cell after receiving the first DCI and before a PHR reference time that indicates an amount of time preceding the first uplink resources, and transmits the PHR with a first power headroom for the first cell and a second power headroom for the second cell. As Applicant notes, “Ahn describes a configured or predetermined value, q before or after which a (e.g., triggering) DCI is received” and thus, “Ahn does not disclose ‘wherein the power headroom report reference time is based at least in part on a processing capability of the UE and a first symbol of the first uplink resources,’ as recited in amended independent claim 1.” See Aug. Resp. at 12. See also U.S. Patent Application Publication No. 2019/0230605, which describes receive at least two DCI for scheduling uplink transmissions associated with PHR, but does not do so (or is at least silent on doing so) based on “a processing capability of the UE,” as recited in independent claims 1, 26, 29, and 30.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication Nos. 2013/0028223, 2020/0100194, and 2020/0296673 describes various manners of determining and transmitting PHRs, but not in the same way as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571)270-3413. The examiner can normally be reached Monday-Friday, 8:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA KADING/               Primary Examiner, Art Unit 2413